DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are  allowed.
Claim 1 recites, inter alia, the controller including a determination processor configured to make a determination, in a case where the power transmission is stopped due to a foreign object present between the power transmission equipment and the vehicle, as to whether the power transmission is restartable with a predetermined frequency after the power transmission is stopped, and a frequency control unit configured to change the predetermined frequency with which the determination processor makes the determination. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
           Claim 18 recites, inter alia, circuitry configured to control power transmission from the power transmission equipment to the power receiver, make a determination, in a case where the power transmission is stopped due to a foreign object present between the power transmission equipment and the vehicle, as to whether the power transmission is restartable with a predetermined frequency after the power transmission is stopped, and change the predetermined frequency of making the determination. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430. The examiner can normally be reached M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL BERHANU/Primary Examiner, Art Unit 2859